          Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    CYNTHIA LLOYD on behalf of herself and others
    similarly situated individuals,
          Plaintiffs,
                                                             Civil Action No.
                          v.
                                                            1:20-cv-00393-SDG
    OAK AT THE LEAGUE LLC and WALDEN
    DAVIS, JR.,
          Defendants.

                                       ORDER

         This matter is before the Court on Defendant Oak at the League LLC’s

Motion to Compel Binding Arbitration and to Dismiss or, in the Alternative, Stay

Proceeding [ECF 5].1 For the reasons stated below, Defendant’s motion to dismiss

is DENIED WITHOUT PREJUDICE.

I.       BACKGROUND

         On January 28, 2020, Plaintiff Cynthia Lloyd filed this putative collective

action against Oak at the League LLC (Oak) and Walden Davis, Jr. for alleged

violations of the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201–16.2



1     During a teleconference with the parties on April 23, 2020, the Court denied
      Defendant’s alternative request that proceedings be stayed [ECF 22].
2     ECF 1, ¶ 1.
           Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 2 of 9




          Oak is “an entertainment facility offering comedy shows, night life, and

Sunday brunch.”3 Plaintiff Cynthia Lloyd formerly worked at Oak as a bartender.4

Davis is alleged to be the “owner, president, managing member, and CEO” of

Oak.5 Lloyd contends that Oak failed to pay her minimum wages and overtime

compensation, and that Davis was responsible for instituting a company-wide

policy not to pay bartenders minimum wage.6 Defendants purportedly treated tips

as wages in violation of the FLSA.7

          a.    The Motion to Compel Arbitration

          On February 24, 2020, Oak filed its motion to compel arbitration based on a

clause in its employee handbook.8 Oak argues this handbook requires Lloyd to

arbitrate all of her claims.9 A declaration by Oak’s registered agent (Vivianne

Hardy Townes) attests that, “[a]s a condition of their employment, all of Oak’s

employees sign an acknowledgement of the terms and conditions contained” in




3   Id. ¶ 1.
4   Id. ¶¶ 1, 19–20.
5   Id. ¶ 1.
6   Id.
7   Id.
8   ECF 5-1.
9   Id.
         Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 3 of 9




the employee handbook.10 A copy of the pertinent handbook is attached to

Townes’s declaration as Exhibit A.11 Townes further swears that, “[a]t the

inception of [Plaintiff’s] employment with Oak, Plaintiff received and signed the

Handbook.”12 A single page of the acknowledgment that was signed by Lloyd is

attached to Townes’s declaration as Exhibit B.13

       The arbitration clause in the Exhibit A handbook states:

              1.6 Dispute Arbitration

              In return for Company’s promise to do the same, your
              continued employment, and other benefits conferred
              through the employment relationship, you the employee
              (hereinafter “you,” “your”) promise to submit to binding
              arbitration all claims, disputes, or controversies with the
              Company and its officers, directors, and employees
              arising out of or relating to your employment
              relationship with Company, including disputes related
              to your wages and benefits, your termination,
              intellectual property rights, confidentiality, and any
              breach of this agreement, to be decided by an
              independent, mutually agreed upon arbitrator and any
              Company arbitration policy or agreement. In the event
              an arbitrator cannot be mutually agreed upon, Company




10   ECF 5-2, ¶ 4.
11   ECF 5-3, at 1–51.
12   ECF 5-2, ¶ 6.
13   Id.; ECF 5-3, at 52–53.
         Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 4 of 9




               shall have sole authority to identify an independent
               arbitrator.14

Oak argues that the arbitration clause is a valid offer under Georgia law that Lloyd

accepted through her continued employment with Oak, creating an enforceable

agreement.15 Oak also contends that this agreement is not illusory because Oak

can only modify the arbitration clause by providing official, written notice.16

       b.      Plaintiff’s Response

       Lloyd asserts that she never received, reviewed, or consented to the

handbook attached as Exhibit A to Townes’s declaration.17 In support, Lloyd

points to Oak’s own evidence, arguing that the acknowledgment page Oak says

she signed (Townes’s declaration, Exhibit B) does not correspond to the

acknowledgment page in the Exhibit A handbook.18 Lloyd also provided a

declaration of her own, attesting that she never received the handbook containing

the arbitration clause.19




14   ECF 5-3, at 11 ¶ 1.6.
15   ECF 5-1, at 4–7.
16   Id. at 8–9 (citing ECF 5-3, at 10).
17   ECF 7, at 1.
18   Id. at 1–2.
19   ECF 7-1, ¶¶ 2, 8.
         Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 5 of 9




II.     DISCUSSION

        The parties do not dispute that Georgia law applies to the question of

whether they formed a valid contract.20 There is a dispute of fact, however,

concerning whether Lloyd ever received and agreed to the handbook containing

the arbitration clause and, thus, a dispute about whether the parties agreed to

arbitrate. The federal presumption in favor of arbitration does not apply to

disputes concerning the formation of an agreement to arbitrate. Burch v. P.J. Cheese,

Inc., 861 F.3d 1338, 1346 (11th Cir. 2017) (citing Bazemore v. Jefferson Capital Sys.,

LLC, 827 F.3d 1325, 1329 (11th Cir. 2016).

              “There are three factors courts consider in ruling on a
              motion to compel arbitration of a given dispute:
              (1) whether a valid written agreement to arbitrate exists;
              (2) whether an arbitrable issue exists; and (3) whether the
              right to arbitrate was waived.”

Steffanie A. v. Gold Club Tampa, Inc., No. 8:19-CV-3097-T-33TGW, 2020 WL 588284,

at *2 (M.D. Fla. Feb. 6, 2020) (quoting Senti v. Sanger Works Factory, Inc., No. 6:06-

cv-1903-Orl-22DAB, 2007 WL 1174076, at *2 (M.D. Fla. Apr. 18, 2007)). Only the

first factor is at issue here.




20    See, e.g., ECF 5-1, at 3 (acknowledging Georgia law applies to contract
      formation issue); ECF 7, at 10 (applying Georgia law).
         Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 6 of 9




       The evidence provided by Oak does not at this stage demonstrate with any

degree of certainty that the parties entered into a binding agreement to arbitrate.

To create an enforceable contract, there must (among other things) be a meeting of

the minds, and unconditional and unequivocal acceptance. Auto-Owners Ins. Co. v.

Crawford, 240 Ga. App. 748, 750 (1999) (citing cases). The parties’ minds must meet

“‘at the same time, upon the same subject matter, and in the same sense’”

concerning arbitration. Auto-Owners Ins., 240 Ga. App. at 750 (quoting Wilkins v.

Butler, 187 Ga. App. 84, 85 (1988)).

       Townes’s declaration indicates that “all” employees were asked to sign the

acknowledgment that is part of the handbook and that Lloyd signed the

acknowledgment.21 But Townes does not testify that she herself provided Lloyd

with the handbook containing the arbitration clause. The acknowledgment signed

by Lloyd (Townes’s declaration, Exhibit B) does not itself refer to the arbitration

clause.22 Nor does Townes attest, if she can, that the Exhibit A handbook with the

arbitration clause is the only version of the handbook that Oak has ever distributed,




21   ECF 5-2, ¶¶ 4, 6.
22   ECF 5-3, at 53.
         Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 7 of 9




or at the very least that every version of the handbook Oak has ever distributed

contained the same arbitration clause.23

       While Lloyd does not contest that her signature appears on the Exhibit B

acknowledgment,24 it is not at all clear what document Lloyd was acknowledging.

The signed acknowledgment refers to an “Employee Handbook,” but Oak has not

sufficiently established that this reference is to the handbook with the arbitration

clause on which Oak relies (Exhibit A), as opposed to some other handbook that

may or may not contain an arbitration clause. There is no evidence that every

version or iteration of Oak’s Employee Handbook contained an arbitration clause

that is the same or substantially similar to the one attached to Townes’s

declaration. In short, Lloyd signed an acknowledgment of something, but it is not

clear what that “something” was.

       Reinforcing this doubt is the fact that Lloyd’s signed acknowledgment at

Exhibit B does not match up to the acknowledgment pages in the Exhibit A

handbook. The acknowledgment in the handbook is on pages 49–50; the

acknowledgment signed by Lloyd contains only a single page, numbered as page




23   ECF 5-2.
24   See, e.g., ECF 7, at 1–4.
            Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 8 of 9




52.25 Nor does the text on Lloyds’s acknowledgment line up with the text on the

signature page of the Exhibit A handbook.26 Lloyd attests that she never received

a copy of the Exhibit A handbook and that she was never told she would have to

arbitrate all disputes.27

           Discovery—which this Court has already ordered to commence—may

allow the parties to shed further light on the veracity of their respective claims. But

at this stage of the proceedings, there is simply insufficient evidence to show that

there was a meeting of the minds on the matter of arbitration. Without such an

agreement, it would be improper for the Court to compel arbitration. See Granite

Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 297 (2010) (“[A] court may order

arbitration of a particular dispute only where the court is satisfied that the parties

agreed to arbitrate that dispute.”) (citations omitted); Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 83 (2002); AT&T Techs., Inc. v. Comm’ns Workers, 475 U.S.

643, 649 (1986). The Court cannot conclude on the record before it that the parties

had an agreement to arbitrate.




25   Compare ECF 5-3, at 51 with ECF 5-3, at 53.
26   Id.
27   ECF 7-1, ¶¶ 2, 8–9.
        Case 1:20-cv-00393-SDG Document 32 Filed 05/26/20 Page 9 of 9




III.   CONCLUSION

       Defendant Oak at the League LLC’s motion to compel arbitration and to

dismiss [ECF 5] is DENIED WITHOUT PREJUDICE. Oak may reassert its

position that arbitration should be compelled after discovery, in a motion for

summary judgment or at trial.

       SO ORDERED this the 26th day of May 2020.



                                                 Steven D. Grimberg
                                           United States District Court Judge
